DETAILED ACTION
In response to the Amendments filed on February 23, 2021, claims 1-6 are amended and claims 7-14 are newly added. Currently claims 1-14 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The replacement abstract of the disclosure is accepted.

Claim Interpretation
The limitations of “a trigger mechanism” of claims 1 and 8 are not interpreted under 35 U.S.C. 112(f) because the claim limitations only meet two of the three-prong test. Upon further consideration, the claimed limitation as recited in respective lines 24-27 of claim 1 and lines 24-29 of claim 8 provides a sufficient recitation of acts for performing the claimed function. Therefore, the claimed limitations do not meet the third prong of the three-prong test.

Response to Arguments
Applicant's arguments filed February 23, 2021 regarding the previous 35 U.S.C. 112(f) interpretation have been fully considered but they are not persuasive because applicant relies on a noun form of “trigger” although the claimed recitation uses the word as an adjective .

With respect to the previous objections and 35 U.S.C. 112(b) rejections to the claims, the amendments to the claims as presented in the Examiner’s Amendments below are sufficient to clarifying all of the informalities and confusions in the claims.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ronni Jillions on February 23, 2021.

The application has been amended as follows: 
Claims 1 and 8 are amended as follows:
1 (Currently Amended). An injection device for delivering a defined number of equal doses of a fluid substance contained in a reservoir, the device having a housing within an arming mechanism and a dose delivery mechanism are arranged along a 
the arming mechanism comprises a setting sleeve which is axially non-displaceable and rotatable around said longitudinal axis of the housing in two opposite directions by a defined setting angle, the setting sleeve being coupled to a spring having a proximal end coupled to the housing so as to be strained by the rotation of the setting sleeve during arming of the device; and 
the dose delivery mechanism comprises (i) a screw ring having an internal thread, (ii) a piston rod having an external thread and at least one longitudinal groove, and (iii) an immobilized blocking sleeve having at least one blocking projection engaging with the at least one longitudinal groove to prevent rotation of the piston rod, which is axially displaceable within the setting sleeve; 
the screw ring is selectively engaged with the setting sleeve by projections and an elastic arm, the projections being arranged on an internal surface of the screw ring in equal distances defined by the defined setting angle and the elastic arm being located on a distal end of the setting sleeve, the elastic arm engaging one of said projections after each rotation by the defined setting angle,
wherein during arming of the device, the screw ring and the piston rod are immobilized by a trigger mechanism located on the housing, and
during delivery of each dose, the trigger mechanism is released allowing rotation of the screw ring and displacement of the piston rod along the housing 
wherein the device further comprises blocking means preventing arming of the device for delivery of a subsequent dose after said defined number of doses of the fluid substance have been delivered, the blocking means comprising at least one longitudinal protrusion located near the distal end of the setting sleeve on an inside surface of the setting sleeve, and at least one longitudinal arm located at a proximal end of the piston rod, the at least one longitudinal protrusion and the at least one longitudinal arm mutually blocking each other after said defined number of doses of the fluid substance have been delivered which prevents rotation of the setting sleeve by the defined setting angle in the arming direction.
8 (Currently Amended). An injection device for delivering a defined number of equal doses of a fluid substance contained in a reservoir, the device comprising: 
a housing; 
an arming mechanism arranged along a longitudinal axis of the housing, wherein the arming mechanism comprises a setting sleeve which is axially non-displaceable and rotatable around said longitudinal axis of the housing in two opposite directions by a defined setting angle, the setting sleeve being coupled to a spring having a proximal end coupled to the housing so as to be strained by the rotation of the setting sleeve during arming of the device; and 
at least one longitudinal groove to prevent rotation of the piston rod, which is axially displaceable within the setting sleeve; 
an enclosure coupled to the housing and configured to receive the reservoir with the fluid substance, 
projections arranged on an internal surface of the screw ring in equal distances defined by the defined setting angle; 
an elastic arm located on a distal end of the setting sleeve, wherein the screw ring is selectively engaged in rotation with the setting sleeve by the projections and the elastic arm, wherein the elastic arm is arranged to engage one of said projections after each rotation by the defined setting angle,
a trigger mechanism, located on the housing, for immobilizing the screw ring and the piston rod during arming of the device, wherein during delivery of each dose, the trigger mechanism is released allowing rotation of the screw ring and displacement of the piston rod along the housing by a defined distance due to unwinding of the spring, the displacement of the piston rod causing the fluid substance to be discharged from the reservoir; and 
a blocking mechanism preventing arming of the device for delivery of a subsequent dose after said defined number of doses of the fluid substance have 

REASONS FOR ALLOWANCE
Claims 1-14, as amended in the Examiner’s Amendments of the Amendments filed on February 23, 2021, are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed device of an injection device for delivering a defined number of equal doses of a fluid substance contained in a reservoir, the device comprising a housing, an arming mechanism, a dose delivery mechanism, a triggering mechanism, and blocking means as required by the instant claims.
The closest prior art of record is Kohlbrenner (US Pub. No. 2014/0350484 A1), Eich (US Pub. No. 2015/0148754 A1), Oakley (US Pub. No. 2016/0158456 A1), Marshall (US Pub. No. 2010/0010454 A1), and Keitel (US Pub. No. 2018/0221587 A1). 
Regarding claims 1 and 8, the closest prior art of record does not disclose the specific structures of the arming mechanism, the dose delivery mechanism, the triggering mechanism, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
/JENNA ZHANG/Primary Examiner, Art Unit 3783